 1

 2

 3

 4

 5
                         UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8   JOSHUA DAVIS BLAND,                                Case No. 1:19-cv-00219-LJO-SAB

 9                  Plaintiff,                          ORDER VACATING NEW CIVIL CASE
                                                        DOCUMENTS
10          v.
                                                        (ECF No. 2)
11   CSPC WARDEN,

12                  Defendant.

13

14          Joshua Davis Bland (“Plaintiff”), an inmate appearing pro se in this action, filed a

15 complaint in the Kings County Superior Court on November 26, 2018. On February 14, 2019,

16 K. Clark (“Defendant”) removed this action to the Eastern District of California. On February

17 15, 2019, the new civil case documents issued in this matter. (ECF No. 2.) Upon review of the

18 complaint, although titled as a copyright action, Plaintiff appears to be alleging that Defendants

19 have violated the copyright act by using his name. Accordingly, the Court shall vacate the new
20 civil case documents. The Court will screen Plaintiff’s complaint in due course. 28 U.S.C. §

21 1915A(a). New case documents will issue if Plaintiff is found to have stated a cognizable claim.

22          Accordingly, the new civil case documents issued February 15, 2019 (ECF No. 2) are

23 HEREBY VACATED.

24
     IT IS SO ORDERED.
25

26 Dated:     February 15, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
